By the Court,

Cole, J.
This was an action commenced by the appellant for the recovery of the amount of certain county orders, issued by the board of supervisors of Wau-shara county. The complaint was demurred to on the ground that it did not state facts sufficient to constitute a cause of action. The demurrer was sustained, and the cause comes to this court, on appeal, from the order sustaining the demurrer.
In the case of Thomas A. Savage vs. The Board of Supervisors of Crawford, Crawford County, just decided, supra 49, we held that an action could be maintained against the board of supervisors, upon a county order, after the same had been presented to the county treasurer for payment, and payment refused, for want of funds in the treasury. It is unnecessary to re-assign here the reasons which led us to this conclusion. *76The decision in that case disposes of this appeal. The circuit court, in sustaining the demurrer, placed his decision upon the ground that an action would not lie upon a county order. In this, we think, he was in an error.
Another reason has been assigned here in support of the demurrer, which is, that the complaint is not sufficiently certain as to the amount of each order, to whom they were directed, and by whom signed, &c. If the complaint was defective for want of certainty, the remedy under the code was by motion to have the same rendered more definite and certain.
The order of the circuit court, sustaining the demurrer, is overruled,with costs, and the cause remanded for further proceeding according to law.